Shulman, Judge.
Following a stock purchaser’s successful suit against appellant (president, board member and chief executive officer of Antwist, Inc.) to recover the purchase price of certain unregistered securities and the satisfaction of that judgment by appellant, appellant filed this action against appellees (officers and directors of Antwist, Inc.), seeking contribution. This appeals follows a judgment entered on a jury verdict denying contribution. We affirm.
1. At trial, appellant presented evidence that established without contradiction that appellees were officers and directors of Antwist, Inc., at the time of the violative sale, and that each had knowledge that the sale would take place. Appellant submits that this evidence was uncontradicted and demanded a finding in his favor. We must take issue with appellant’s position.
Appellant’s contentions notwithstanding, the evidence cited by appellant did not demand a finding in his favor. Sufficient evidence was presented, and the jury was fully authorized to find, that appellees did not take an active part in the violation, did not know of the violation, and that in the exercise of reasonable care could not have known of the existence of facts on which alleged liability is predicated. See Gilbert v. Meason, 137 Ga. App. 1 (3) (222 SE2d 835), affd. 236 Ga. 862 (226 SE2d 49); Goldhill v. Kramer, 122 Ga. App. 39 (176 SE2d 232). See generally 18 CJS 25, Contribution, § 13 (e); 18 AmJur2d 121, Contribution, § 86. There being evidence supporting a finding in favor of appellees, the trial court did not err in denying appellant’s motion for directed verdict. Speir v. Williams, 146 Ga. App. 880 (1) (247 SE2d 549).
2. The affirmance of the judgment on the main appeal is dispositive of this case. Accordingly, we need not consider issues raised by way of cross appeal.

Judgment affirmed.


Deen, C. J., and McMurray, P. J., concur.

Kinney, Kemp, Pickell, Avrett & Sponcler, John T. Avrett, for appellant.
Mitchell, Mitchell, Coppedge, Boyett, Wester & Bates, Warren N. Coppedge, Jr., Finn & Cunningham, Scott Cunningham, for appellees.